Citation Nr: 1632946	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  13-17 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for alcoholic hepatitis, claimed as a liver condition, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, although the RO reopened the Veteran's claim for service connection and denied it on the merits in its November 2010 rating decision, the Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In continuing the RO's characterization of the instant claim as a claim to reopen rather than a new claim for entitlement to service connection, the Board acknowledges that the Veteran previously sought service connection for a liver condition, later characterized by the RO as alcoholic hepatitis, and that he characterized the instant claim as one for service connection for hepatitis B and C.  However, as the evidence that has been received since the denial of the liver condition claim in September 1998 does not suggest that the new claim is based upon a diagnosed disease or injury that is distinct from the claim previously considered, the Board finds that such characterization is appropriate.  Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed September 1998 rating decision denied service connection for alcoholic hepatitis, claimed as a liver condition, and is final.

2.  Some of the evidence received since the unappealed September 1998 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for alcoholic hepatitis, claimed as a liver condition.

3.  The evidence is at least in equipoise as to whether the Veteran's current hepatitis C is related to in-service risk factors as opposed to some other cause or factor.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for alcoholic hepatitis, claimed as a liver condition.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection for alcoholic hepatitis, claimed as a liver condition, was initially denied in a September 1998 rating decision.  The Veteran was notified of the decision the following month but did not appeal or submit relevant evidence within one year.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the September 1998 rating decision included service treatment records (STRs), post-service treatment records, and a VA examination report.  The RO denied the Veteran's claim for service connection for a liver condition on the basis that it was not well grounded, noting that, although he had been diagnosed with alcoholic hepatitis during service, there was no evidence that he had a permanent residual or chronic disability.

Evidence added to the record since the September 1998 rating decision consists of additional post-service treatment records, a VA examination report, private medical opinions, Social Security Administration (SSA) records, lay statements, and the Veteran's hearing testimony.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it addresses the reasons for the prior denial of service connection.  Specifically, the treatment records, VA examination report, and private medical opinions document a current diagnosis of hepatitis C, and the private medical opinions discuss a relationship between the Veteran's current liver disease and service.  As new and material evidence has been received, the claim may be reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

II.  Service Connection for Hepatitis C

The Veteran asserts that his current hepatitis C diagnosis is the result of exposure to various hepatitis C risk factors during service.  Following review of the record, the Board finds that service connection is warranted.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

A VA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  It was also noted that transmission of hepatitis C virus with jet injectors was "biologically plausible," despite the lack of any scientific evidence so documenting.

As the evidence of record confirms that the Veteran has been diagnosed with hepatitis C, the remaining questions before the Board are whether the Veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in service and whether there is a relationship between any in-service incurrence and the Veteran's current disability.

The Veteran's STRs do not document a diagnosis of hepatitis C.  Although they do include a description of jaundice, the October 1988 Medical Board report that noted that symptom stated that the condition was evaluated by the Internal Medicine Department and considered to be consistent with alcoholic hepatitis.  However, the STRs also document several risk factors the Veteran has described.  Specifically, they document October 1987 treatment for a "high velocity" puncture wound to the hand of unknown origin and January 1988 treatment for a human bite wound.  They also document the Veteran's August 1989 report of an infection in his leg after it was broken during service.  Additionally, although the Veteran's STRs do not discuss a blood transfusion he has reported receiving in connection with that leg infection, the Board finds credible his consistent reports, including during his Board hearing, of receiving blood at that time.  The reports the Veteran has made during the course of this claim are further supported by the January 2011 correspondence of a friend and fellow service member who stated he was present at the time of the Veteran's blood transfusion and by the Veteran's own report, during a December 2007 medical consultation unrelated to this claim, of receiving a transfusion around the time of the in-service accident during which he broke his leg.

Having confirmed the existence of several in-service risk factors, the Board turns to the question of whether the Veteran's hepatitis C is etiologically related to those factors as opposed to some other cause or factor.

The medical opinions addressing that question are mixed.  In April 2010, the private physician who treats the Veteran for his liver conditions submitted a letter identifying in-service risk factors that included exposure to raw sewage, a leg infection subsequent to recasting of a fracture, a high velocity puncture wound, and a human bite to the hand.  He stated that it was at least as likely as not that the Veteran contracted his current hepatitis C while in service.  The physician noted that hepatitis C is a slow, progressive liver disease and that testing for the condition was not widely available at the time of the Veteran's service.  He further noted that, although alcohol was a possibility based on the Veteran's history, his laboratory testing was not typical for alcoholic hepatitis.  In May 2016, the physician submitted additional correspondence clarifying that he believed it was at least as likely as not that the Veteran contracted hepatitis C while in service because of the in-service risk factors the physician had listed.

On the other hand, in November 2010, a VA examiner opined that the Veteran's hepatitis C was less likely than not related to events that occurred in military service.  The examiner noted that the Veteran had no major risk factor for hepatitis C but also noted that it was more common in patients with alcohol abuse.  The examiner acknowledged the Veteran's report of an in-service blood transfusion but noted that it was not documented in the STRs. He also stated that the private physician's questioning of the prior diagnosis of alcoholic hepatitis was purely speculative.

The Board acknowledges that both clinicians who have issued opinions in this matter have acknowledged the Veteran's past alcohol abuse and pointed out that such abuse can play a role in the development of hepatitis C.  The Board also acknowledges that the Veteran has tattoos-another risk factor for hepatitis C-that he did not receive in service.  Notably, although neither clinician discussed the tattoos in their opinions, they were mentioned by the private clinician in treatment notes he dictated in December 2007.  In any event, the law requires only that an injury incurred in service be as likely the cause of the current disability as any other possible cause.  Here, based on the evidence of record, including the private physician's opinion and the Veteran's credible report of receiving a blood transfusion during service, the Board cannot definitively conclude that the preponderance of the evidence is against the Veteran's claim.  Therefore, it will resolve reasonable doubt in the Veteran's favor and grant service connection for hepatitis C.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for alcoholic hepatitis, claimed as a liver condition, is reopened.

Service connection for hepatitis C is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


